OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Growth Opportunities Fund Schedule of Investments 3/28/2013 Shares Value COMMON STOCKS - 95.4% Energy - 8.8% Oil & Gas Equipment & Services - 1.8% Basic Energy Services, Inc. * $ Dresser-Rand Group, Inc. * $ Oil & Gas Exploration & Production - 5.6% Bonanza Creek Energy, Inc. * $ Cabot Oil & Gas Corp. Comstock Resources, Inc. * Gulfport Energy Corp. * Oasis Petroleum, Inc. * Trilogy Energy Corp. $ Oil & Gas Refining & Marketing - 0.6% Western Refining, Inc. $ Oil & Gas Storage & Transportation - 0.8% SemGroup Corp. * $ Total Energy $ Materials - 6.7% Commodity Chemicals - 1.0% Westlake Chemical Corp. $ Fertilizers & Agricultural Chemicals - 0.7% The Scotts Miracle-Gro Co. $ Industrial Gases - 0.5% Airgas, Inc. $ Specialty Chemicals - 2.7% Flotek Industries, Inc. * $ WR Grace & Co. * $ Construction Materials - 1.8% Eagle Materials, Inc. $ Vulcan Materials Co. $ Total Materials $ Capital Goods - 5.6% Construction & Engineering - 1.3% Great Lakes Dredge & Dock Corp. $ KBR, Inc. $ Electrical Components & Equipment - 0.4% Acuity Brands, Inc. $ Construction & Farm Machinery & Heavy Trucks - 1.7% Joy Global, Inc. $ The Manitowoc Co., Inc. $ Industrial Machinery - 2.2% Chart Industries, Inc. * $ Kennametal, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 6.2% Diversified Support Services - 2.6% Mobile Mini, Inc. * $ Performant Financial Corp. * United Rentals, Inc. * $ Human Resource & Employment Services - 2.7% On Assignment, Inc. * $ WageWorks, Inc. * $ Research & Consulting Services - 0.9% CoStar Group, Inc. * $ Total Commercial Services & Supplies $ Transportation - 6.1% Air Freight & Logistics - 0.7% XPO Logistics, Inc. * $ Airlines - 2.7% Alaska Air Group, Inc. * $ Allegiant Travel Co. US Airways Group, Inc. * $ Marine - 0.5% Diana Shipping, Inc. * $ Railroads - 0.7% Genesee & Wyoming, Inc. * $ Trucking - 1.5% Avis Budget Group, Inc. * $ Swift Transportation Co. * $ Total Transportation $ Consumer Durables & Apparel - 5.4% Home Furnishings - 0.5% Ethan Allen Interiors, Inc. $ Housewares & Specialties - 0.6% Tupperware Brands Corp. $ Apparel, Accessories & Luxury Goods - 3.2% Carter's, Inc. * $ G-III Apparel Group, Ltd. * Hanesbrands, Inc. * $ Footwear - 1.1% Crocs, Inc. * $ Total Consumer Durables & Apparel $ Consumer Services - 2.6% Leisure Facilities - 0.9% Six Flags Entertainment Corp. $ Restaurants - 0.6% Buffalo Wild Wings, Inc. * $ Education Services - 1.1% American Public Education, Inc. * $ Grand Canyon Education, Inc. * $ Total Consumer Services $ Media - 1.4% Movies & Entertainment - 1.4% Cinemark Holdings, Inc. $ Total Media $ Retailing - 5.5% Distributors - 0.9% LKQ Corp. * $ Internet Retail - 0.9% HomeAway, Inc. * $ Apparel Retail - 1.9% Abercrombie & Fitch Co. $ American Eagle Outfitters, Inc. Francesca's Holdings Corp. * $ Home Improvement Retail - 0.5% Lumber Liquidators Holdings, Inc. * $ Specialty Stores - 1.3% Five Below, Inc. * $ Vitamin Shoppe, Inc. * $ Total Retailing $ Food & Staples Retailing - 0.3% Food Retail - 0.3% Natural Grocers by Vitamin Cottage, Inc. * $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.0% Packaged Foods & Meats - 3.0% B&G Foods, Inc. $ Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 9.2% Health Care Equipment - 4.7% ABIOMED, Inc. * $ Conceptus, Inc. * Hologic, Inc. * Insulet Corp. * Masimo Corp. $ Health Care Supplies - 3.5% Align Technology, Inc. * $ Endologix, Inc. * Haemonetics Corp. * Quidel Corp. * $ Health Care Facilities - 1.0% Brookdale Senior Living, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 10.2% Biotechnology - 4.3% Alkermes Plc * $ Cubist Pharmaceuticals, Inc. * Neurocrine Biosciences, Inc. * NPS Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.9% Actavis, Inc. * $ Akorn, Inc. * Jazz Pharmaceuticals Plc * Salix Pharmaceuticals, Ltd. * ViroPharma, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 1.1% Regional Banks - 1.1% Signature Bank * $ Total Banks $ Diversified Financials - 5.7% Consumer Finance - 0.8% First Cash Financial Services, Inc. * $ Asset Management & Custody Banks - 3.1% Affiliated Managers Group, Inc. * $ Ares Capital Corp. Financial Engines, Inc. Walter Investment Management Corp. * WisdomTree Investments, Inc. * $ Investment Banking & Brokerage - 1.8% E*TRADE Financial Corp. * $ Evercore Partners, Inc. $ Total Diversified Financials $ Real Estate - 0.3% Specialized REIT's - 0.3% Sabra Health Care Real Estate Investment Trust, Inc. $ Total Real Estate $ Software & Services - 11.9% Internet Software & Services - 1.9% ExactTarget, Inc. * $ SciQuest, Inc. * $ IT Consulting & Other Services - 1.6% Gartner, Inc. * $ Data Processing & Outsourced Services - 2.7% Vantiv, Inc. * $ WEX, Inc. * WNS Holdings, Ltd. (A.D.R.) * $ Application Software - 4.9% Aspen Technology, Inc. * $ Guidewire Software, Inc. * Nuance Communications, Inc. * QLIK Technologies, Inc. * Solera Holdings, Inc. * Tangoe, Inc. * Ultimate Software Group, Inc. * $ Systems Software - 0.8% CommVault Systems, Inc. * $ Imperva, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 2.1% Communications Equipment - 1.6% Aruba Networks, Inc. * $ Finisar Corp. * Meru Networks, Inc. * $ Electronic Manufacturing Services - 0.5% IPG Photonics Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.3% Semiconductors - 3.3% Monolithic Power Systems, Inc. $ Semtech Corp. * Skyworks Solutions, Inc. * $ Total Semiconductors & Semiconductor Equipment $ TOTAL COMMON STOCKS (Cost $413,092,253) $ TOTAL INVESTMENT IN SECURITIES - 95.4% (Cost $413,092,253) (a) $ OTHER ASSETS & LIABILITIES - 4.6% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust. (a) At March 28, 2013, the net unrealized gain on investments based on cost for federal Income tax purposes of $418,319,905 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (Including the Fund’s own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 28, 2013, in valuing the Fund’s investments: Level 1 Level Level 3 Total Common Stocks $ $
